Exhibit 99.2 Third Quarter 2011 Earnings Supplementary Slides November 3, 2011 © 2011 SunPower Corporation Safe Harbor Statement 2 © 2011 SunPower Corporation Agenda §Q311 Performance and 2011 Overview §Panel Cost Roadmap §Q311 Financial Review §2011 Outlook 3 © 2011 SunPower Corporation Q3 and 2011 Overview §Q3: Achieved financial plan during rapid market price reductions –Revenue, non-GAAP EPS met or exceeded outlook –Single RLC price reduction in Q3 –Manufacturing lines full utilization, record cell production –Inventory stable Q on Q –Ending cash up >25% sequentially with $475 million in new facilities –Continued strong support from Total §2011: Share gain, cost reduction, balance sheet strength –Q4 RLC ASP set to gain share –Q4 OpEx reduction and restructuring plan to align with 2012 plan –Q4 output reduced by ~50 MW to align with –First step-reduced cell production line operating - 15% lower $/W YOY –Finish year with strong balance sheet and ample liquidity 4 © 2011 SunPower Corporation Q3 UPP Execution §Exceeded revenue/margin forecast - North American market strength §Shipped 120 MW - up 80% vs Q310 §Completed Pofi / Galatina Italian power plants §Sold CVSR to NRG, completed DOE LG, started construction §First power plant orders from India 15 MW §Growth in Japanese shipments through Toshiba §Strong investor demand: 25 MW Modesto Irrigation District power plant §US pipeline maturing with permit and transmission progress §Global pipeline expanding: working with Total on new opportunities §C7 concentrator tracking system launched at SPI 5 © 2011 SunPower Corporation Q3 R&C Expanding Rapidly §Q3 Residential demand improved less than anticipated §Record shipments into Germany in Q3 §Extended #1 market share in US RLC §Demand strong for new leasing product - 8 states in Q3, more in 2012 §Increasing dealer share of accountin EU / US §Leadership position in US public sector business - strong backlog –>90 California schools under construction 2011-12 school year §Alliance programs launched: Ford, OSH, more to come 6 © 2011 SunPower Corporation Q3 Technology Advances §First Gen 3 cells through fabs: 24%+ efficiency §Launched AC solar panels with 25 yr warranty for residential markets §Oasis rollout for ground mount power plants successful –20 MW Copper Crossing power plant for Iberdrola –9 MW project for Campbell’s Soup §Launched C7 concentrating tracker system for UPP markets 7 © 2011 SunPower Corporation Cost Reduction Roadmap 8 Step reduction; Vertical integration Thinner wafers; Continuous Improvement Projects Efficiency adjusted cost per watt *Q411 cost per watt excludes up to $0.04/w due to lower utilization costs ~$0.86 © 2011 SunPower Corporation Financial Results ($ Millions except per share data) Quarter Ending 10/2/11 Quarter Ending 10/3/10 Quarter
